Stephens, J.
A judgment overruling a demurrer to a plea is neither a final judgment nor a judgment which would be final if rendered as contended for. The bill of exceptions, which complains only of a judgment *580overruling a demurrer to a plea, presents no question for this court’s consideration. The writ of error is therefore dismissed; but it is ordered that the copy of the bill of exceptions on file in the office of the clerk of the superior court be treated as exceptions pendente lite.
Decided October 15, 1930.
Adhered to on rehearing, February 28, 1931.
William Butt, for plaintiff.
Thomas H. Crawford, Morris, llawlcins & Wallace, for defend-

Writ of error dismissed, with direction.


Jenkins, P. J., and Bell, J., concur.